Judgment, Supreme Court, New York County (Seymour Schwartz, J.), entered December 23, 1992, which denied petitioner’s application pursuant to CPLR article 78 and dismissed the petition to set aside a determination of respondent Loft Board dated November 15, 1991 that petitioner had untimely filed its challenge to its outgoing tenant’s sale of loft improvements, unanimously affirmed, without costs.
The court properly held that petitioner had failed to meet the Board’s regulatory 20-day filing deadline (29 RCNY 2-07 [f] [3]), and that the Board had reasonably interpreted challenge deadlines strictly on the ground that delay presumptively prejudiced the tenants (see, Katz v Segal, Sup Ct, NY County, Feb. 7, 1991, Ciparick, J., index No. 09216/90). The determination was thus neither arbitrary, capricious nor made in bad faith (see, Matter of Pell v Board of Educ., 34 NY2d 222). Concur—Rosenberger, J. P., Kupferman, Ross, Nardelli and Tom, JJ.